ON RETURN TO REMAND
TYSON, Judge.
On July 21, 1989, 555 So.2d 282, this court reversed and remanded this cause to the Circuit Court of St. Clair County and directed that an evidentiary hearing be held on the merits of the appellant’s allegations contained in his petition for writ of habeas corpus. Subsequently, the circuit court did hold such a hearing, as directed, and it has now filed a return which includes the transcript of that proceeding.
The purpose of the hearing was to determine whether the appellant was entitled to receive incentive good time credit for some period which he had served prior to being placed on parole status.
It now appears from the return that the appellant has completed his sentence which was the subject of this court’s opinion in Temple v. State, 555 So.2d 282 (Ala.Crim. App.1989).
It is noted that this appellant has been released from custody, having completed his sentence on December 30, 1989. Inasmuch as the sentence has been served and the appellant has been released, this appeal is due to be, and the same is hereby, dismissed.
APPEAL DISMISSED.
All the Judges concur.